Name: Council Regulation (EEC) No 882/86 of 24 March 1986 amending for the ninth time Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: agricultural policy;  animal product;  Europe;  agricultural structures and production
 Date Published: nan

 27. 3 . 86 Official Journal of the European Communities No L 82/3 COUNCIL REGULATION (EEC) No 882/86 of 24 March 1986 amending for the ninth time Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat THE COUNCIL OF THE EUROPEAN COMMUNITIES, that used for sheep, and to avoid encouraging milk production in areas where there is already a large surplus, HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EEC) No 1837/80 is hereby supplemented by the following : '4. Spain : the autonomous communities of Anda ­ lusia, Aragon, the Balearic Islands, Castile-La Mancha, Castile-LÃ ©on, Cata ­ lonia, Extremadura, Galicia (with the exception of the provinces of Corunna and Lugo), Madrid, Murcia, la Rioja and Valenciana. 5 . Portugal : the whole country, with the exception of the Azores and Madeira.'. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 March 1986 . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 5 (9) thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 3523/85 amending for the sixth time Regulation (EEC) No 1837/80 ('), the Council extended to goatmeat producers the premium scheme for sheepmeat producers, subject to certain condi ­ tions ; whereas under Article 5 (9) of Regulation (EEC) No 1837/80 the premium will become payable in certain areas, to be determined, of Spain and Portugal should be the same as those for the other Member States, namely to restrict budget expenditure on the scheme to areas of the Community where goats are farmed in a similar way to This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 March 1986. For the Council The President G. BRAKS (') OJ No L 183 , 16 . 7 . 1980, p . 1 . (2) OJ No L 362, 31 . 12. 1985, p . 8 . (') OJ No L 336, 14. 12. 1985, p . 2 .